 Case: 0:19-cv-00099-HRW Doc #: 16 Filed: 04/20/20 Page: 1 of 5 - Page ID#: 176




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                      NORTHERN DIVISION
                                              ASHLAND


Civil Action No. 19-99-HRW


DANIEL SCOTT LEWIS,                                                              PLAINTIFF,


v.                         MEMORANDUM OPINION AND ORDER


CODY STAMPER, et al.,                                                            DEFENDANTS.


        This matter is before the Court upon the Defendants Cody Stamper, John Stamper, John R.

Stamper, Michael Shane Perkins, and James Skaggs’ Motions to Dismiss [Docket Nos. 5 and 12].

The matter has been fully briefed by the parties. For the reasons set forth below, the Court finds that

the Amended Complaint fails to state a claim against these Defendants upon which relief may be

granted.

                                                    I.

        This case arises from an incident at the TKO Vape Shop in Grayson, Kentucky. [Amended

Complaint, Docket No. 10, ¶ 13]. The shop is owned by Plaintiff Daniel Scott Lewis. Id.

        According to the Amended Complaint, Grayson Police Officers Thomas Perkins and Roy

Ison responded to a report of an individual alleged to have pointed a weapon at three people—

presumably Cody Stamper, Michael Shane Perkins and James Skaggs. Id. at ¶¶ 13, 16.

        When police arrived at TKO Vape Shop, Stamper, Perkins, and Skaggs gave statements to

officers. Id. at ¶ 16. Plaintiff alleges that the statements contained “inconsistencies and lies,” , and

                                                    1
 Case: 0:19-cv-00099-HRW Doc #: 16 Filed: 04/20/20 Page: 2 of 5 - Page ID#: 177




the Grayson Police Officers Perkins, Ison and their Captain, Kevin McDavid, relied upon these

statements to obtain a criminal complaint, leading to Plaintiff’s arrest and detention at the Carter

Country Detention Center. Id. Plaintiff was released on bond and the case against him was,

ultimately, dismissed. Id. at ¶¶ 17, 18.

        This lawsuit followed wherein Plaintiff alleges claims of unlawful detention, abuse of

process and malicious prosecution against Thomas Perkins, Roy Ison, Kevin McDavid (collectively,

“the Police Defendants”) and Cody Stamper, John Stamper, John R. Stamper, Michael Shane

Perkins and James Skaggs (collectively, the “lay Defendants”). John Stamper and John R. Stamper

are the owners of Stampers Concrete and Construction, which employs Cody Stamper, Michael

Perkins and Janes Skaggs.

        Cody Stamper, John Stamper, John R. Stamper Michael Shane Perkins and James Skaggs

sought dismissal of the Complaint against them, arguing that no viable claims had been alleged

against them. [Docket No. 5]. In response, Plaintiff filed a motion to amend his Complaint, in order

to “clarify the allegations” against these Defendants. [Docket No. 7]. This Court sustained the

motion and Plaintiff filed his Amended Complaint [Docket No. 10].

        Cody Stamper, John Stamper, John R. Stamper Michael Shane Perkins and James Skaggs

now seek dismissal of the Amended Complaint, arguing, again, that it falls short of the standard set

forth in Federal Rule 12 (b)(6).

                                                   II.

        In scrutinizing a complaint under Rule 12(b)(6), the Court is required to Aaccept all well-

pleaded factual allegations of the complaint as true and construe the complaint in the light most

favorable to the plaintiff.@ Dubay v. Wells, 506 F.3d 422, 426 (6th Cir.2007). A complaint need

not contain Adetailed factual allegations@. However, it must allege more than Aa formulaic




                                                    2
 Case: 0:19-cv-00099-HRW Doc #: 16 Filed: 04/20/20 Page: 3 of 5 - Page ID#: 178




recitation of the elements of a cause of action.@ Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555,

127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).

        A complaint will withstand a motion to dismiss if it Acontain[s] sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.@ Ashcroft v. Iqbal, 556

U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009). A complaint has Afacial plausibility@ if

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.@ Hensley Mfg. v. ProPride, Inc., 579 F.3d 603,

609 (6th Cir.2009) (quoting Iqbal, 129 S.Ct. at 1949).

                                                  III.

        First, with regard to John Stamper and John R. Stamper, dismissal is required. Other than

the mention of their names in the jurisdictional statement, identifying them as the owners of

Stampers Concrete and Construction, the Amended Complaint makes no reference to either of

them. In other words, not only are there no plausible allegations against them, there are no

allegations against them whatsoever.

                                                  A.

        Plaintiff’s civil rights claims of unlawful detention and malicious prosecution fail as a

matter of law against the lay Defendants. Fundamental to these claims is that the deprivation of a

right was committed by a “person acting under the color of state law.” See generally, Wittstock

v. Van Sile, Inc., 330 F.3d 899, 902 (6th Cir.2003). One may not proceed against a private party

under the guise of civil rights. Boykin v. Van Buren TP, 479 F.3d 444 (6th Cir. 2007).

        The Amended Complaint does not allege that these Defendants are “state actors”; nor are

there allegations that they were they purporting to “act under the color of law.”

                                                   3
 Case: 0:19-cv-00099-HRW Doc #: 16 Filed: 04/20/20 Page: 4 of 5 - Page ID#: 179




Indeed, Plaintiff must agree as his responsive brief contains no argument in this regard.

       Therefore, Plaintiff’s claims of unlawful detention and malicious prosecution fail as a

matter of law.

                                                   B.

       As for his state law-based claims for abuse of process and malicious prosecution, they too

cannot withstand 12(b)(6) scrutiny. The Amended Complaint is devoid of any allegations that

these Defendants were involved in the procurement of a warrant or a pursuit of a criminal charge

against Plaintiff. At most, Plaintiff accuses these Defendants of making false statements.

However, this falls far short of abuse of process of malicious prosecution, as both require some

form of legal process in which the defendant was involved. Simpson v. Laytart, 962 S.W.2d 392,

394 (Ky. 1998) and Martin v. O’Daniel, 507 S.W.2d 1, 11 (Ky. 2016).

       Plaintiff’s response merely restates the conclusory allegations in his Amended

Complaint. AConclusory assertions are insufficient to state a claim that is plausible on its face.@

Ogle v. Columbia Gas Transmission, LLC, 513 Fed.Appx. 520, 522-523 (6th Cir. 2013). The

Acomplaint must contain either direct or inferential allegations respecting all material elements to

sustain a recovery under some viable legal theory.@ Bishop v. Lucent Technologies, Inc.,520 F.3d

516, 519 (6th Cir. 2008) (internal citation omitted).

                                                 IV.

       The Amended Complaint contains no factual statements which support the causes of

action alleged therein against these Defendants.




                                                   4
 Case: 0:19-cv-00099-HRW Doc #: 16 Filed: 04/20/20 Page: 5 of 5 - Page ID#: 180




       Accordingly, IT IS HEREBY ORDERED that Defendants Cody Stamper, John Stamper,

John R. Stamper, Michael Shane Perkins, and James Skaggs’ Motions to Dismiss [Docket Nos. 5 and

12] be SUSTAINED.

       This is an INTERLOCUTORY and NON-APPEALABE Order.

       This 20th day of April 2020.




                                               5
